{¶ 35} I fully concur in the majority's analysis and disposition of appellant's first and second assignments of error.
 {¶ 36} However, I respectfully dissent from the majority's disposition of appellant's third assignment of error. As argued by appellant, I find the guns were seized as they related to the charge of domestic violence. Based on the jury's not guilty verdict on the domestic violence charge, it is apparent the jury believed Melissa Ackerman's trial testimony appellant did not hold a gun to her head or attempt to choke her rather than her "exaggerated" prior sworn statement. The jury's conviction on three counts of child endangering were based upon appellant's actions while driving the car. Accordingly, I conclude the guns were not the subject of the offense and the trial court erred in ordering them forfeited.
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Alliance City Municipal Court, Stark County, Ohio, is hereby affirmed. Costs to appellant.